Per Curiam
The petitioner, appearing pro se, Seeks an alternative writ of mandate to compel Curtis W. Thompson,.Judge of the Ripley County Circuit Court, to show cause, if any, why petitioner’s motion for a new trial should not be set for hearing. The relief sought relates to a proceeding in an inferior court. No certified copies of pleadings, orders and entries pertaining to the subject-matter accompany the petition, hence it does not comply with Rule 2-35 of this court. For this reason the petition is dismissed.
Petition dismissed.
Note. — Reported in 120 N. E. 2d 407.